Case 5:19-cv-11199-JEL-MKM ECF No.1 filed 04/25/19 PagelD.1 PHATE SW

 

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 / 7
UNITED STATES DISTRICT COURT
for the
District of
)
)
Jaane Mowers )
Petitioner 5 Case:4:19-cv-11199
v. ) Judge: Leitman, Matthew F.
. A Useeianis bale. MJ: Whalen, R. Steven
ATTocney Senecal of West Niegnue foe cle ) Filed: 04-25-2019 At 02:42 PM
Mor may odd Sheth Scott sterterson ) Le ROWENS v. MORRISEY, ET AL. (kb)
f Midland Coury Jal)
< A

 

Respondent
(name of warden or authorized person having custedy of petitioner)

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

Personal Information

1. (a) Your fullname: JouwieS tleney Randci th rowers

 

 

 

 

 

 

(b) Other names you have used: Lec Ka
2. Place of confinement: :

(a) Name of institution:  (idland Coun \y youl

(b) Address: 045 Fast Lee Dewe

HBL A

(c) Your identification number: ICG AI G
3. Are you currently being held on orders by:

[ Federal authorities [3 State authorities L) Other - explain:

(See AttacteD Federal Goestons and Stekemart ct facts)

4. Are you currently: ,

MA pretrial detainee (waiting for trial on criminal charges)
CJ Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving a sentence, provide:
(a) Name and [ocation of court that sentenced you: We G > 5 Cc C + Cou cr
Enotera Distrreh 6 Michigan
(b) Docket number of criminal case: } F - qd Cle U ( i. Ss. A MY, SCWENG )

(c) Date of sentencing:

 

 

 

 

C)Being held on an immigration charge
LiOther (explain):

 

 

 

Page |
 

Case 5:19-cv-11199-JEL-MKM ECF No.1 filed 04/25/19 PagelD.2 Page 2 of17

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

Decision or Action You Are Challenging

What are you challenging in this petition:

(C1) How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
revocation or calculation of good time credits)

Pretrial detention

[Immigration detention

Detainer

(|The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

L] Disciplinary proceedings

C1 Other (explain):

 

 

 

Provide more information about the decision or action you are challenging:

: . A. my Seurt Neo} / aa
(a) Name and location of the agency or court: (Wing CouMt\ Cour Wes iO ie
lLogal St. and First Ave P.O.ROX IBC ‘witheawon WV 2560!

 

 

(b) Docket number, case number, or opinion number: | “7-mM3c F-ctls |

 

(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):

Fe au clu leat War CATT”

 

WOlustul arcest |
Fraudulert Comal Com placats
(d) Date of the decision or action: 5” - 3 [- {7 cuid G~ {-/ f

 

Your Earlier Challenges of the Decision or Action

First appeal
Did you appeal the decision, file a grievance, or seek an administrative remedy?
MYes LINo
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court: Jepar Taz T ok Ss: st we oflKE
CF professionct Re sponse il ty
(2) Date of filing: /
(3) Docket number, case number, or opinion number: pan d Wa
(4) Result: jen di 1q '
(5) Date of result:
(6) Issues raised: Unlawful Fedel Deteation due. Te. Fravdy lect warreat
A felecton ok Feb. R. ceim. ?. 5 (5)

 

 

 

 

 

 

 

 

Page 2
Case 5:19-cv-11199-JEL-MKM ECF No.1 filed 04/25/19 PagelD.3 Page 3 of 17

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

3,745

 

 

 

 

(b) If you answered “No,” explain why you did not appeal:

 

 

 

Second appeal

After the first appeal, did you file a second appeal to a higher authority, agency, or court?
Li Yes LINo
(a) If “Yes,” provide:

 

(1) Name of the authority, agency, or court: K [ / /
[

 

(2) Date of filing:

 

(3} Docket number, case number, or opinion number:

 

(4) Result:

 

(5) Date of result:

 

(6) Issues raised:

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a second appeal:

 

 

 

Third appeal
After the second appeal, did you file a third appeal to a higher authority, agency, or court?
L1Yes CJNo
(a} If “Yes,” provide:
(1) Name of the authority, agency, or court: N / NK

 

 

(2) Date of filing:

 

(3) Docket number, case number, or opinion number:

 

(4) Result:

 

(5) Date of result:

 

(6) Issues raised:

 

 

 

Page 3
Case 5:19-cv-11199-JEL-MKM ECF No.1 filed 04/25/19 PagelD.4 Page 4 of17

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

10.

 

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal:

 

 

 

Motion under 28 U.S.C. § 2255

In this petition, are you challenging the validity of your conviction or sentence as imposed?
[JYes LINo
If “Yes,” answer the following:
(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
Cl Yes LINo
If “Yes,” provide:
(1) Name of court: I / A
(2) Case number: f
(3) Date of filing:
(4) Result:
(5) Date of result:

(6} Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
sentence?

LI] Yes L No
If “Yes,” provide:

(1) Name of court: Kt } A

(2) Case number: /
(3) Date of filing:

(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 
 

Case 5:19-cv-11199-JEL-MKM ECFNo.1 filed 04/25/19 PagelD.5 Page 5of17

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

11.

(c)

 

 

 

 

Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your
conviction or sentence: WW / A

 

 

 

 

 

 

 

Appeals of immigration proceedings

Does this case concern immigration proceedings?
LJ Yes LINo

(a)
(b)
(c)

(d)

If “Yes,” provide:
Date you were taken into immigration custody: 'w / A\

 

Date of the removal or reinstatement order: |

 

Did you file an appeal with the Board of Immigration Appeals?
F Yes 1 No

if “Yes,” provide:

Q) Date of filing:

 

(2) Case number:

 

(3) Resuit:

 

(4) Date of result:

 

(5) Issues raised:

 

 

 

 

 

 

 

Did you appeal the decision to the United States Court of Appeals?
LiYes 1 No

If “Yes,” provide:

(1} Name of court: w / A
(2) Date of filing: f
(3} Case number:

 

(4) Result:

 

Page 5
Case 5:19-cv-11199-JEL-MKM ECF No.1 filed 04/25/19 PagelD.6 Page 6 of17

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

12.

13.

(5) Date of result:

 

(6) Issues raised:

 

 

 

 

 

 

 

Other appeals

Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
raised in this petition?

L] Yes [JNo

If “Yes,” provide:

(a) Kind of petition, motion, or application:

 

(b) Name of the authority, agency, or court:

 

 

(c) Date of filing:

 

(d) Docket number, case number, or opinion number:

 

(e) Result:

 

(f) Date of result:

 

(g) Issues raised:

 

 

 

 

 

 

 

 

Grounds for Your Challenge in This Petition

State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground.

GROUND ONE: State ct West Vicqana Essued a sevies of Uritaccte |
Vraudvleat Crowiad Complans and Wary arts against hic Pettoner
wethout Provable Curse to Procute (hedeval Tadetwiert\) Ue. VW
Pewens V7- 4cie4 > ~

(a) Supporting facts (Be brief Do not cite cases or law.):

 

Page 6
Case 5:19-cv-11199-JEL-MKM ECF No.1 filed 04/25/19 PagelD.7 Page 7 of17

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

 

 

 

 

(b) Did you present Ground One in all appeals that were available to you?

FYes LINo

GROUND TWO:

 

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

 

 

 

 

(b) Did you present Ground Two in all appeals that were available to you?
[Yes LINo

GROUND THREE:

 

 

 

 

(a) Supporting facts (Be brief. Do not cite cases or law.):

 

 

 

 

 

 

 

(b) Did you present Ground Three in all appeals that were available to you?
OO Yes CINo

up

Page 7 |
a ; _ ! *
Case 5:19-cv-11199-JEL-MKM ECFNo.1 filed 04/25/19 PagelD.8 Page 8 of 17

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

GROUND FOUR:

 

 

(a) Supporting facts (Be brief Do not cite cases or faw.):

 

 

 

 

 

 

(b) Did you present Ground Four in all appeals that were available to you?

OO Yes LINo

14. If there are any grounds that you did not present in all appeals that were available to you, explain why you did

not:

 

 

Request for Relief

15. State exactly what you want the court to do: A eto of proceeds Ags a Case Klee | T=
M20F-cOIsl) “odede of West Vi Caine. V. Bowens \ Fen clung the @our-t
deeisgian rat hus cuttin porsaun +0 ae U. 5. c ‘eect. on 235] (ay ). Atal
order directing the res pondeat #2 Show Cause. of am issvang
oF +he wet Pursuant +o 96 U-S.C Seetion 9943

 

 

x Pipe Now? Pa A oy - “ i ae ans : |
Wes Peg aa cots pcre deg, CSeE uivldress Vv.
Booker, No. SoG ay G77 nbs PE SO,
Pee diane, PRES - he “s Ft misc Teeny
Cr gee ai oY Ra STR es fk RL 5 u whe
Nog hee (Ss See ae Bole Nori Pel
Qavernie gy Se eb oh a AsS opd Rol eh Go Age rn. ha

Page 8

 
Case 5:19-cv-11199-JEL-MKM ECFNo.1 filed 04/25/19 PagelD.9 Page 9 of17

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
Declaration Under Penalty Of Perjury

If you are incarcerated, on what date did you place this petition in the prison mail system:

HepB

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis

for prosecution for perjury.

Date: 4 cS I) Oh evino, (4 Aid
Signature of Petitioner

 

Signature of Attorney or other authorized person, if any

Page 9

 

 
Case 5:19-cv-11199-JEL-MKM ECF No.1 filed 04/25/19 PagelD.10 Page 10of17

Federal Questions

Did the state of West Virginia issue an Unlawful Fraudulent Criminal
Complaint 17-M30F-00151 without probable cause or a warrant against
the petitioner which was ultimately used to procure a third superseding
indictment against the petitioner in Federal Court on January 24, 2018?

Answer- Yes

Did the state of West Virginia “respondents” illegal actions
consequently violate the petitioner’s 5", 6, 14" amendment to rights
due process and fair speedy trial?

Answer- Yes

be. 15
Case 5:19-cv-11199-JEL-MKM ECF No.1 filed 04/25/19 PagelD.11 Page 11of17

Statement of Facts

I was arrested September 1*, 2017 (state charge) after the West
Virginia State Police entered my residence without a valid warrant.
Alleging that 1.2 pounds and 2 firearms was dropped off by a female
named Amanda Maynard saying it belonged to me, James Bowen, and
Santana Wilson.

The state of West Virginia Criminal Complaint on 8-31-17 had a
warrant issued, box mark and probable cause, box mark. However,
another fraudulent arrest box mark. 1 (See Exhibit-A)

Then at preliminary examination, the Magistrate Judge David Justice
signed (probable cause) September 27, 2017 in the court room, my
lawyer Jeffrey S. Simpkins, Paralegal Micheal Sparks were present that
day, September 27, 2017. Nothing was done due to the Magistrate Judge |
David Justice signing (probable cause) when it should have been signed
before the state troopers entered the house | was in. I also have the
search warrants from the preliminary examination to show fraudulent
signing, and forwarding signature in my possession.

Also be aware Michael Spark was already on federal parole when
he, and Mr. Simpkins were coming to visit me. (See Exhibit-B)

Petitioner is now in federal custody as a result of a criminal complaint
via the state and jurisdiction now belongs to the federal government.
(See Exhibit-A)
 

y2.7 (5

Case 5:19-cv-11199-JEL-MKM ECF No.1 filed 04/25/19 PagelD.12 Page 12of17

Memorandum of Law

18 U.S.C. section 3231 is very clear in determining Federal Jurisdiction.
In short, it states that in every federal criminal proceeding, jurisdiction is
maintained solely by the federal courts, having original jurisdiction.

In the case of Frank V. Mangum, 237 U.S. 309, no question
respecting the original jurisdiction of the trial court is raised.
Consequently, the contention is and must be that the alleged fraud by the
state actors now gives the federal trial court jurisdiction, and the
petitioner his 5“, 6", 14°" amendment rights for redress, as he is in
federal custody in (U.S. Vs Bowens, case No. 17-20184).

The due process clause of the 5" and 14‘" Amendment are closely
related yet distinctly different concerning the exhausting of remedies of
a state or federal inmate.

The 14 amendment governs any action of a state’s violation of
due process through its legislature, its courts, or its executive officers,
whereas the 5“ amendment is governed via the federal process.

It is manifest that the due process clause of the 14" amendment
was never intended to deprive federal courts generally of the power to
hear and determine issues of fact and so doing to decide which evidence
is false.

Whereas, it is the duty of the federal trial court to provide the
corrective judicial process for relief for (petitioner) in both federal and
state venues as guaranteed to him under the 5“, 6", and 14%
Amendments as the federal court is not only the court of resort but
continuing resort against (respondents) for civil redress or federal
criminal prosecution against respondents if necessary.

For this very reason, Congress has established 18 U.S.C. section
3231 to give a very clear and distinct balance of power concerning
Case 5:19-cv-11199-JEL-MKM ECF No.1 filed 04/25/19 PagelD.13 Page 13 of 17

federal and state jurisdiction in order to maintain constitutional due
process, the power of the federal courts and to reduce intrinsic fraud
committed by state actors who only hold inferior and subordinate
authority.

The 4" Amendment proscribes governmental actions by West
Virginia state officials, when using police powers sanctioned by
government and under state law within parameters, knowledge or
participation of the federal government. (United States V. Jacoben, 466
U.S. 109 113 1984; United States V. Lambert, 771 F.2d 83, 89 (6" Cir.
1985)

Consequently state misconduct has caused liability against the
Department of Justice under the (F.T.C.A) resulting in false arrest,
unlawful imprisonment, pain and suffering, and malicious prosecution
(U.S. V. Bowens, case No. 17-20184, E.D. of (MI) and medical related
injuries including but not limited to high blood pressure and chronic
heart failure in which I, James Bowen, am now taking;

Potassium Chloride 10 mg, Lisinopril 20 mg, Carvedilo 25 mg B,D,
Levothyroxine 100 mcg, Furosemide 20 mg (See Exhibit-C)’

The attached self-authenticating evidence is being presented pursuant to
28H ER 14 point 4 (b) (1) (6)
; ASLRALBYL : Wy) UUUasuUUa
Lf oiiéi rol FAA Ju4acuouasy SLUINGUCUSLAGL SUA REVUUICL
vesuosZULi 12

 

5:19-cy-11199-JEL-MKM ECF No.1 filed 04/25/19 PagelD.14 Page 14 of 17
ie irk MAGISTRATE COURT OF Miago COUNTY, WEST VIRGINIA
g
State of West Virginia Case No. / 7-741 377 ~ DOS /

 

¥

 

L_|Misdemeanor/(xFelony

James Henry-Randolph Bowens XXX-XX-402] Op, ié + 80
Defendant (Full Name) Social Security Number Date of Birth

 

 

 

 

 

1506 Whitcomb Street MI_-B-250-367-730-719
Address Driver's License / Identification Nunber
Detroit, M} 48277 { } " ( } -
City, State & Zip Code Phone Number(s)

 

CRIMINAL COMPLAINT
Mag. Ct. Criminal Procedure Rute 5,4; 18 US. C§ 921 (a) (33)
I the undersjoned complainant, upon my oath or affirmation, state the following is true and Correct to the best of
my knowledge and belief. On or about O8 2 3) 17 in Mingo Counly,
West Virginia, in violation of Wesr Virginia Code § (write specific section, subsection, and/or subdivision if applicable)
Possesrion With fate 604-1 49U5)), Covspintey ww eanuini (sony upainss the sate 61-10-31 the defendant did (state stanaory lenguage of the offense)
SEE ATTACHED

 

 

I further state that this Wan upon the following facts: On the above date, approximately 1.2 pounds of
ed,

what is believed to ba crack cocaine a5 Seiz vestigation revealed the crack cocaine and fircarms are the property of a black male
a
known as "LUCKY" also known as Janae Bowens and a second black tnale known ag “G," also known as Chris Smith. Both are

reportedly from Detroit Michigan. These events did occur in Mingo County,

Continued on aff atached sheer? []¥es [X|No
(f this complaint involves misdemeanor assault/battery [West Virginia Code § 6!-2-9] or misdemeanor domestic aysault/

battery, [West Virginia Code, § 6] ~d-28], check all that apply.)

The defendant
[_} isAvas the victim's spouse, [_] isAvas living with the victim as a Spouse, parent, or guardian.
[_] ishwas a patent or guardian of the vietim [_] is a person who is like a Spouse, parent, or guardian of the victim.
CJ has a child in common with the victim, has none of the above connections to the victim.

 

 

 

 

 

 

 

 

 

 

 

 

Contplainant (who appears before Magistrate): On this complaint, sworn or affirmed before me and siened
Cpl. JU Harris, TFC. §. A. Belt in my presence on this date by the complainant, the item(s)
Vomplatnant Name (Full Name) checked below apply: J
iddrese se Avere Finding Issuance [Z
Williamson, West Virginia 25661 [_INo probable cause found {Summons issued
City, State & Zip Code Probable cause found Wartant issued
(304) 235-6000 K 4 Warrantless arrest
Phone Number(s) They Ssh hy LQ IW Courk :
Trooper - West Virginia State Police a Shea i; a hop
OfBce or Title, if any tf ae f
; - Py, ZX ve at Or?
8 Ny 7 7 Brisk ip} fy
Date omplagfant Signatu Date __| Magistrate Sienaig
u¢ "’ MCRCRCO Rev, 06/2012 (previously MCRCOMP) Criminal Complaint | & Page | of j

EWVSCA Approved: 06/06/2012 Docket Code(s): MEFCF / MMFCF

y lawyer Sei Trey SS empkins “SHoweD WE bat Ay . te ‘ a] QJ oO 7
hadl Probahtéeause si A, They Sign it in Cot I> Sapte ber }
Ver nae Pe Ie\naer Mente Specks. _—_—_ TT ,

, Front ‘a Fob

 
“—h oo —™

- “
VR ee fo TL ee My OU ee

Case 5:19-cv-11199-JEL-MKM ECF No.1 filed 04/25/19 PagelD.15 sPage 15 of 17

Usruuy cote Li el Fu ria

 

 

 

 

 

 

 

 

 

 

.IN THE MAGISTRATE COURT OF MINGO COUNTY, WEST VIRGINIA
State of West Virginia Case No. "im ™ME- Qo (4
¥ .

[_JMisdemeanor/ BdFetony
James Randolf-Henry Bowens XKX-XX-4021 oo ; 16 ; &
Defendant (Full Name) Social Security Number Date of Birth

15106 Whitcomb Street MI -B-520-367-730-719
Address Driver's License / Identification Number

Detroit, Ml48227 () - .

City, State & Zip Code Phone Number(s)
CRIMINAL COMPLAINT

 

Mag. Ct. Criminal Procedure Rute 3, 4; 18 U.S. C § 931 (a)(33)
I the undersigned complainant, upen my oath or affirmation, state the following is true and Correct to the best of
my knowledge and belief. On or about 09 / Oly 17 in MINGO County,
West Virginia, in violation of West Virginia Code § (write specific section, subsection, and/or subdivision if applicable)

Possession w/ Intent ~ 60A~4-401(a)(i), Conspiracy- 61-10-31 the defendant did (state statutory language af the offense)
- See Attached -

 

 

     
  
   
 
  

 

] further state that this complaint is based upon the following facts: On the above dale, as part of au ongoing drug
Ne tian ptr
investigation a search warrant was obtained from the Minga County Magistrate Coury for the residence of the accused, James

Bowens, also known as "Lucky". The residence is located on Elizabeth Street in the Delorme/Edgarton area of Mingo County.

During the execution of the search warrmt, the accused was located ins{de the residence along with the accused, ¢0-conspirator,
Continued op all attached sheet? [X]Yes[ No

(ff this complaint involves misdemeanor assault/battery [West Virginia Code § 61-2-9 )} or misdemeanor domestic assault/

battery, [West Virginta Code, § 61-24-28), check all that apply}
The defendant

L_] is/was the victim's spouse. [_] ishwas living with the victim as a spouse, parent, or guardian.
[_] is/was a parent or guardian of the victim [_ ]is a person who is like a spouse, parent, or guardian of the victim.
CJ has a child in common with the victim. has none of the above connections to the victim.

 

Complainant (who appears before Magistrate):
Corporal J. K. Harris, TFC &, A. Balt
Complainant Name (Fn) Name)

200 East 3rd Avenue

Address

Williamson, WV 2566]

City, Stata & Zip Code

(304 5235 - 6000

Phone Number(s)

West Virginia State Police
Office or Title, if any

 
   
   
 
 
 
  
 

AN ee

oo 7 Ol ys V7

On this complaint, swarm or affirmed before me and signed
im my presence on this date by the complainant, the item(s)

checked below apply:
Finding Issuance
[_ No probable cause found [~] Summons issued
[_] Probable cause found {| Warrant issued

Pe Meet arrest

  

Ff if)

 

  
 

Coptpitinant Signatuca 7

MCRCRCO Rev. 06/2012 (previously MCRCOMP) Criminal Complaint
SEWVSCA Approved: 06/06/2012 Docket Code(s): MPFCF / MMFCF

Date "

  

Magigirhte
Page | of |

 

 
ID.16 Page 16 of 17

 

“THANAS THLSOd ANIMNO S3Mdd NS 3344 HAGNO 96 X SZL:00 71000010000Sd

‘Suasazinn eee" TIMI

“ety

a
Li
O
Ly
4
x
a
a
9}
Oo
‘
0}
Ke

qQ

Yy

Q
O

Brey,

“ete Ss
, 8 2 czarenyse sone

NOLLYH¥ 1040 SWOLSNSD ¥
“ATTWNOILYNYGLNI G3SN NEHA

RECO WA ‘FOOT SM! mc LS
qnqs auathowsT MICO LAK SHA

fom PY FP? AAFT  somtit

ZONWAL  aayicy 69] 3883 LOL 7
| XY BbL Lob % Iler Gunop et, | ¥ 1 I V IN 4

ALIWVOLYd
einies

sponsored YB) [fy SELOz Aine Seopues [eIF04 "SN © Apidae “oesed 40) yOu §] BupBeyed sy) Ave] BPS) JO UOROO/A

Bag Ab SSNsyy ‘SqUOWUD Ys MEW AIOHd Bulpues Ul asn oy Ajajos pepjAcad §] Due Berg [eysog “S71 B47 IO Aedoud euy sf GuBeyoed ey.

 

 

 

AyUO J1j56uUI0g »
LIM LPALSIQ saews VaLin/) TIEVIIVAY dNyId TEP
‘OL sQ30NTONIFONVENSNI  &
*C30N ION WONDIDWaL Sdsn | WY
IW ‘pu +O3f4ID4adS AMAAMA 40 3lvd G3

 

ee

te? This envelope Is made fram post-consumer waste. Please recycle - again,

*

 
 

Case 5:19-cv-11199-JEL-MKM ECF No.1 filed 04/25/19 PagelD.17 Page 17 of 17
CIVIL COVER SHEET FOR PRISONER CASES

 

 

Case No. _19-11199 Judge: _Matthew F. Leitman Magistrate Judge: _R. Steven Whalen

 

Name of 1° Listed Plaintiff/Petitioner:

JAMES BOWENS

Name of 1" Listed Defendant/Respondent:
VIRGINIA PATRICK MORRISEY ET AL

 

Inmate Number: 909318

 

 

Plaintiff/Petitioner’s Attorney and Address Information:

 

Correctional Facility:

Midland County Jail
105 Fast Ice Drive
Midland, MI 48642

 

 

Additional Information:
DM NO FEE, NO IFP, NO COPIES

 

 

BASIS OF JURISDICTION
—K 2 U.S. Government Defendant
C: 3 Federal Question

NATURE OF SUIT
530 Habeas Corpus
T 540 Mandamus
I §50 Civil Rights
C 555 Prison Conditions

ORIGIN
FE 1 Original Proceeding
5 Transferred from Another District Court
(| Other:

FEE STATUS
E IFP fn Forma Pauperis
C PD Paid

 

PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed?

 

 

I~ Yes K No
> lf yes, give the following information:
Court:
Case No:
Judge:

 

2. Other than stated above, are there any pending or previously discontinued or dismissed companion cases in this or any
other court, including state court? (Companion cases are matters in which it appears substantially similar evidence will
be offered or the same or related parties are present and the cases arise out of the same transaction or occurrence.)

 

 

T Yes k No
> If yes, give the following information:
Court:
Case No:
Judge:

 

MIED (Rev. 07/06) Civil Cover Sheet for Prisoner Cases
